Citation Nr: 1825519	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a tooth fracture as due to trauma for compensation purposes.

2.  Entitlement to an initial compensable disability rating for left knee patellofemoral syndrome. 

3.  Entitlement to an initial compensable disability rating for right knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to January 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction currently lies with the Philadelphia, Pennsylvania RO due to the Veteran's current residence.  

In April 2015, the Veteran testified in a video conference Board hearing before the undersigned Veterans' Law Judge.  A transcript is associated with the claims file.  

The August 2014 substantive appeal included the issue of an increased disability rating for service-connected obstructive sleep apnea.  However, in a subsequent rating decision in September 2014, the RO granted an increased rating of 50 percent from January 25, 2012.  During the April 2015 hearing, the Veteran communicated his satisfaction with the evaluation.  Accordingly, the September 2014 decision constitutes a full grant of the benefit sought on appeal, and the issue of an increased disability rating for obstructive sleep apnea is no longer before the Board on appeal.

The Board additionally notes that in an August 2012 notification letter, the RO informed the Veteran that a claim of entitlement to service connection for residuals of a tooth fracture for purposes of eligibility for outpatient dental treatment was referred to the nearest VA Medical Center adjudication.  However, it is unclear from a review of the claims folder whether this claim has been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to initial compensable disability ratings for left knee and right knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's residuals of tooth fracture due to trauma were not manifested by loss of substance of the maxilla or mandible during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a tooth fracture for compensation purposes have not been met.  38 U.S.C. §§ 1131, 1712 (2012); 38 C.F.R. §§ 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection - Dental Disorder 

The Veteran seeks service connection for compensation for residuals of a tooth fracture as due to trauma.  As discussed above, the issue of entitlement to service connection for purposes of eligibility for outpatient dental treatment is not before the Board for consideration and has been referred to the AOJ for appropriate action. 

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Dental disabilities that may be awarded compensable disability ratings include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Disabilities that may be service-connected solely for the purpose of establishing eligibility for outpatient dental treatment include treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease.  38 C.F.R. §§ 3.381, 17.161.  

Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity as a result of trauma or disease such as osteomyelitis, and not the loss of alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  For compensation purposes, service connection may only be granted if there was service trauma or a chronic systemic disease with loss of substance of the mandible and/or maxilla bone that cannot be restored by suitable prosthesis.  

During the April 2015 hearing, the Veteran testified that he chipped his upper front teeth during martial arts training in 2005.  He stated that he did not seek immediate medical treatment after the injury and that he received a root canal in approximately 2009.  The Board finds the Veteran's testimony of an in-service injury is credible and plausible based on the record.  An October 1998 enlistment examination noted that a dental examination was not performed.  A July 1999 overseas screening noted that tooth #9 needed permanent restoration.  An April 2009 record documented endodontic treatment (root canal) and restoration of a facial incisal chip on tooth #8. 

However, service connection must be denied.  The evidence does not show that the claimed trauma caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  A December 2011 VA examination noted fracture of teeth #8 and 9 due to sports injury.  Though loss of teeth was noted, the examiner determined that there was no loss of substance of body of maxilla or mandible without loss of continuity.  Further, the examiner found that masticatory surfaces could be restored by suitable prosthesis and remarked that x-ray images revealed that restorations of teeth #8 and root canal treatment for teeth #8 and 9 were in good repair without loss of alveolar bone.  

In sum, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  As there is no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation benefits for a current d ental disorder.  See 38 C.F.R. § 4.150.  

Accordingly, the claim for service connection for residuals of tooth fracture must be denied.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable. See 38 U.S.C. §5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for residuals of a tooth fracture for compensation purposes is denied.


REMAND

The Veteran seeks entitlement to initial compensable disability ratings for service-connected left and right knee patellofemoral syndrome.  Having reviewed the record, the Board finds that remand is warranted.

The Veteran was provided a VA examination in December 2011.  Though the Veteran testified in April 2015 that the severity of his knee disabilities have remained the same, the Board finds that remand for an examination is warranted.  The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  In light of this holding, and the Veteran's April 2015 hearing testimony that his knees occasionally buckle, the Board finds that remand is warranted for a new examination.  

Efforts should also be made to obtain any outstanding medical records that may be relevant to the claims.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the record outstanding VA treatment records relating to the claims.  If unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.

2.  Afford the Veteran an examination to determine the severity of his service-connected left and right knee patellofemoral syndrome.  The claims file should be forwarded to the examiner for review.  All indicated studies should be performed.

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner should report the Veteran's range of motion in terms of degrees in terms of flexion and extension, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology (e.g., muscle spasm) and is evidenced by his visible behavior (e.g., facial expression or wincing) on pressure or manipulation.  

The examiner should specify the point during range of motion that the Veteran experiences pain.  The examiner's report should include a description of the above factors that pertain to functional loss due to the knee disabilities that develops on repetitive use or during flare-up, and to the extent possible offer that description in terms of degrees of range of motion.  

The examiner should elicit from the Veteran a complete history of any flare-ups of his knee disabilities.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's knee disabilities since November 2011.  The examiner should describe any additional loss, in degrees, if possible.

The examiner should comment on whether there is instability of either knee, and if so, the severity of any recurrent lateral instability.

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including medical records and lay statements.  If the examiner is unable to do so, the examiner should indicate that all procurable data was considered (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


